DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-24 are pending and will be examined in the U.S. non-provisional application.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
		a low-pressure water inlet (Claim 2, lines 1 and 2 and Claim 7)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Regard to Claim 2 and claims dependent thereon and Claim 7
	Claim 2 recites a low-pressure water inlet port (Claim 2, lines 1 and 2).  It is not understood from the specification exactly what constitutes a low-pressure water inlet port. Claim 7 also recites this element and so is similarly rejected as Claim 2 described above.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regards to Claim 2 and claims dependent thereon and Claim 7
	The element “a low-pressure water inlet port” (Claim 2, lines 1 and 2) makes the claim indefinite in that it unclear what exactly designates a low-pressure water inlet port so that the scope of the claim is clear.  Additionally, this low-pressure water inlet port element makes the claim indefinite in that it is not clear form a reading of the specification and a viewing of the drawings which port forms this low-pressure water inlet port.    Claim 7 further recites the element “a low-pressure water outlet port” having the same kind of issue as described above for Claim 2 and is similarly rejected as Claim 2 above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, 8, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US6739131 (Kershaw; issued on May 25, 2024) (KERSHAW).  
	In reference to Claim 1, KERSHAW discloses 
		A system (hydroelectric generating system 10, col. 4, line 62) for producing electrical energy (col. 6, lines 1-5) from high-temperature, high-pressure liquid (title, Abstract, Figs. 1-5), the system comprising: 
			a reactor (combustion cylinder 12, col. 4, line 65, Fig. 1) configured for combusting fuel and producing high-temperature, high-pressure liquid as a byproduct of the combustion of the fuel (col. 4, lines 62-67 and col. 5, lines 18-24);
			at least one vessel (vessel 11, col. 4, line 65) having one or more walls that define a hollow interior cavity (Fig. 1) configured to be partially filled with water (Abstract, lines 7-9), with an air pocket within the hollow interior cavity above the water in the hollow interior cavity (Fig. 1), wherein the at least one vessel (11) includes a high-pressure water outlet port (“LIQUID OUT” port at the right side of Fig. 1, claim 3) and a high-pressure water inlet port (represented by the arrowed line extending from valve 15 as shown in Fig. 1, claim 3); 
			a plurality of valves (14, 15, col. 4, lines 66 and 67) configured to control admission of high-temperature, high-pressure liquid from the reactor (12) into the air pocket (of 11) through the high-pressure water inlet port (represented by arrowed line extending from valve 15 to 11) when the air pocket has a pressure lower than an operating pressure of the reactor (12) and to control emission of the water (claim 3) from the at least one vessel (11) through the high-pressure water outlet port (“LIQUID OUT” port of 11 with control by valves 38 and 39) after the water (claim 3) in the at least one vessel (11) has been pressurized by the admission of the high-temperature, high-pressure liquid from the reactor (12) into the air pocket (of 11); and 
			a hydroelectric drive system (hydroelectric water wheel/Pelton wheel 40, col. 5, line 67, Fig. 1) configured for receiving water emitted from the hollow interior cavity of the at least one vessel (11) through the high-pressure water outlet port (“LIQUID OUT” port of 11, Fig. 1) and for converting energy in the received water into electrical energy (via the driving of Pelton wheel 40, col. 5, lines 64-67 to col. 6, line 1). 
	In reference to Claim 5, KERSHAW further teaches that the hydroelectric drive system includes a Pelton wheel (40, col. 5, line 67). 
	In reference to Claim 6, KERSHAW also teaches that the high-temperature, high-pressure liquid received from the reactor (12, Fig. 1) into the air pocket (of 11) through the high-pressure water inlet port (represented by arrowed line extending from valve 15 to 11) includes supercritical water (the water input into 11 is supercritical because without it Applicants’ system would not operate as intended and electrical power would not be generated, Abstract).
	In reference to Claim 8, KERSHAW further teaches that the system further comprises: a controller (“computer or microcontroller”, col. 6, lines 16-27 and col. 5, lines 28-32) configured to control the admission of the high-temperature, high-pressure liquid received from the reactor (12) into the air pocket (of 11), such that the received liquid vaporizes in the air pocket and increases the pressure of the air pocket and the water in the at least one vessel upon admission of the high-temperature, high-pressure into the air pocket (of 11, the controller controls many aspects of the system so that the “electric generator…is maintained at predetermined speed and power levels”, col. 6, lines 6-8 which includes “computer controlled valves” as evidenced by the embodiment of Fig. 2, col. 6, lines 56 and 57 and claim 14).
	In reference to Claim 14, KERSHAW discloses
		A method for producing electrical energy from high-temperature, high-pressure liquid (title, Abstract, col. 4, line 62, Figs. 1-5), the method comprising: 
			receiving high-temperature, high-pressure liquid from a reactor (combustion cylinder 12, col. 4, line 65, Fig. 1), wherein the high-temperature, high-pressure liquid is a byproduct of combustion of fuel (col. 4, lines 62-67 and col. 5, lines 18-24) in the reactor (12), into a vessel (vessel 11, col. 4, line 65) having one or more walls that define a hollow interior cavity partially filled with water (Abstract, lines 7-9), with an air pocket within the hollow interior cavity (Fig. 1), wherein when the high-temperature, high-pressure liquid is received, the water in the hollow interior cavity has a first level and the air pocket has a first pressure that is less than an operating pressure of the reactor (col. 6, lines 45-63, Fig. 1); 
			after the received high-temperature, high-pressure liquid has vaporized in the air pocket and increased the pressure of the air pocket to a second pressure greater than the first pressure, releasing pressurized water from the hollow interior cavity (as determined by valves 14 and 15 by computer control, col. 5, lines 29-33 and col. 6, lines 16-27); 
			driving a hydroelectric drive system (hydroelectric water wheel/Pelton wheel 40, col. 5, line 67, Fig. 1) with the released pressurized water; and 
			refilling the vessel (11) with water recovered from water used to drive the hydroelectric drive system (water recycled via the “REPLACEMENT LIQUID” line through 12 and back to 11, Fig. 1).
	In reference to Claim 18, KERSHAW further teaches that the hydroelectric drive system includes a Pelton wheel (40, col. 5, line 67). 


Claims 14-17, 19, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2012/0042653 (McGuinness et al.; published on February 23, 2012) (McGUINNESS).  
In reference to Claim 14, McGUINNESS discloses:
		A method for producing electrical energy from high-temperature, high-pressure liquid (title, Abstract, ¶ 0025, Figs. 1-9), the method comprising: 
			receiving high-temperature, high-pressure liquid from a reactor (Supercritical Water Oxidation Reactor (SCWOR) 110, ¶ 0034, line 9, Fig. 7), wherein the high-temperature, high-pressure liquid (¶ 0026 and ¶ 0029, last eight lines) is a byproduct of combustion of fuel (hot vapor reaction products CO2, N2, excess O2, water vapor and inorganic residuals in the reactor, ¶ 0029, last three lines), into a vessel (brine separator 130 and/or flash drum 701, ¶ 0054, first five lines, Fig. 7) having one or more walls that define a hollow interior cavity partially filled with water (water is part of the reaction products of combustion in the reactor that flows into 130, 701), with an air pocket within the hollow interior cavity (for example, as more specifically shown in Fig. 9), wherein when the high-temperature, high-pressure liquid is received, the water in the hollow interior cavity has a first level and the air pocket has a first pressure that is less than an operating pressure (because of pressure drops when fluid flows into 130 and 701, ¶s 0030 and 0054, lines 3 and 4) of the reactor (110); 
			after the received high-temperature, high-pressure liquid has vaporized in the air pocket and increased the pressure of the air pocket to a second pressure greater than the first pressure, releasing pressurized water from the hollow interior cavity (Fig. 9 provides an example of how liquid flows to the bottom of 130 and vaporized mist rises/moves to the top of 130 for release into line 710 and is released based on the opening of pressure/level valves 705, 706); 
			driving a hydroelectric drive system (expanders 3710, 3720 drive generator 3710 to produce electric power energy, ¶ 0055, lines 6-9) with the released pressurized water (via lines 710, 720); and 
			refilling the vessel (130, 701) with water recovered from water used to drive the hydroelectric drive system (expanders 3710, 3720; water is recycled back to 130, 701 via a path through moisture condenser 7241 and recovery tank 7241 and injector 1405 and/or heater 707 to 110 in a system recycle loop, ¶ 0059, Fig. 7). 
	In reference to Claim 15, McGUINNESS further discloses that the method further comprises: separating solids (in 130 and/or 701, ¶ 0054 and 0055) from the water that was used to drive the hydroelectric drive system (expanders 3710, 3720) before refilling the vessel (130, 701) with the water recovered (water is recycled back to 130, 701 via a path through moisture condenser 7241 and recovery tank 7241 and injector 1405 and/or heater 707 to 110 in a system recycle loop, ¶ 0059, Fig. 7) from water used to drive the hydroelectric drive system (¶ 0059).
	In reference to Claim 16, McGUINNESS also discloses that the method further comprises: releasing steam from the vessel (301, 701, Figs. 7 and 9) in response to the refilling of the vessel with water recovered from water used to drive the hydroelectric drive system (as water refills in vessel 301, 701 steam is released when at least one of the valves 706 is opened).
	In reference to Claim 17, McGUINNESS further discloses that the method further comprises: condensing the released steam into water (via moisture condenser 7240, ¶ 0059, Fig. 7); and capturing the condensed water in a container (via condensate recovery tank 7241, ¶ 0059, Fig. 7.
	In reference to Claim 19, McGUINNESS also discloses that the high-temperature, high-pressure liquid received from the reactor (110, Fig. 7) into the air pocket includes supercritical water (¶s 0026 and 0029).
	In reference to Claim 23, McGUINNESS further discloses that refilling the vessel (301, 701) begins when the hollow interior cavity (of 301, of 701) has a pressure that is less than 40 psi (at startup of the system the pressure is zero (0) psi and liquid from 110 is received into 130 which begins the increase of pressure within 130, Fig. 7).  
	In reference to Claim 24, McGUINNESS also teaches that the vessel is one of a plurality of vessels (130, 701, Fig. 7), each of the plurality of vessels having one or more walls that define a hollow interior cavity configured to be partially filled with water (Figs. 7 and 9), with an air pocket within the hollow interior cavity above the water in the hollow interior cavity (Figs. 7 and 9), wherein each vessel includes a high-pressure water outlet port (133, 733, both pressures in lines 710 and 720 are “high” relative to when the system is not in operation) and a high-pressure water inlet port (Fig. 7), the method further comprising: admitting water received from the hydroelectric drive system (3710, 3720) into each vessel to refill the vessel (via recycle path that includes  moisture condenser 7240, Fig. 7), wherein water received from the hydroelectric drive system (3710, 3720) into a first vessel (301) of the plurality of vessels includes water received into the hydroelectric drive system (3710, 3720) from a second vessel (701) of the plurality of vessels (301, 701), the second vessel being different from the first vessel (they each have a different shape, for example); and controlling a release of gas from the air pocket of each vessel (301, 701) to a vapor condenser (7240) while water is refilling the vessel (301, 701).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over KERSHAW in view of McGUINNESS.  
	In reference to Claims 2-4, while KERSHAW teaches at least one vessel as described above, KERSHAW does not teach that the at least one vessel further includes a low-pressure water inlet port.  McGUINNESS teaches a system that includes 
at least one vessel (130, 701, Fig. 7) further includes a low-pressure water inlet port (706) configured for receiving water from the hydroelectric drive system, wherein the water received from the hydroelectric drive system (via recycle path through moisture condenser 7240) includes water that was emitted from the hollow interior cavity of the at least one vessel (Fig. 7), received by the hydroelectric drive system, and used by the hydroelectric drive system to convert energy in the water into electrical energy (via generator 3710, Fig. 7) (Claim 2) and that the at least one vessel includes a gas outlet port (line 720, Fig. 7) configured for emitting steam from the at least one vessel in response receipt of water from the hydroelectric drive system through the low-pressure water inlet port (in the water recycle loop that includes 3710, Fig. 7) (Claim 3) and that the system further comprises a vapor condenser (7240, Fig. 7) configured for receiving the emitted steam and for condensing the steam into water.
	It would be obvious to the PHOSITA before the effective filing date to have a low-pressure water port (Claim 2), a gas outlet port (Claim 3), and a vapor condenser (Claim 4) and features associated therewith and incorporate these collective features into KERSHAW’s system for at least the benefit of providing water reuse within the system that contributes to the operating efficiency of the system to effectively produce electric power as described by McGUINNESS (¶s 0055, lines 6-9 and 0059). 
	In reference to Claims 10-13, these claims recite features associated with a plurality of vessels (Claim 10), a plurality of valves providing control of fluid (Claims 11 and 12), and that the plurality of vessels are different from one another (Claim 13).  While KERSHAW teaches a vessel and a plurality of valves for control of fluid, KERSHAW does not explicitly call out a plurality of vessels and/or the that the vessels are different.  The PHOSITA would understand, however, dependent on the amount of electrical power required that additional vessels/valves can be employed to construct a larger system using duplication of parts (MPEP 2144.04, VI, B) to the vessel/system of KERSHAW.  While KERSHAW does not explicitly teach that the vessels are different, McGUINNESS teaches a system that employs a plurality of vessels that are different (i.e., for example, the brine separator 130/flash drum 701 vessels each have a different shape, ¶ 0054, Fig. 7).
	It would be obvious to the PHOSITA before the effective filing date to utilize a plurality of vessels/valves duplicated after the vessel/valves in KERSHAW’s system and/or make the vessels different as taught by McGUINNESS and further incorporate these collective features in to KERSHAW’s system for at least the benefit of forming a larger system that produces a greater amount of commercially viable electric power.    

Claims 7 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over KERSHAW and US9126842 (Forsyth et al.; published on September 8, 2015) (FORSYTH).  
	In reference to Claims 7 and 20-21, while KERSHAW teaches a vessel containing water released therefrom as described above, KERSHAW does not teach a reverse osmosis filter for water treatment of the water (Claim 7) in the vessel to remove salt and sulfuric acid (Claims 20 and 21) from the water.  FORSYTH’s disclosure is directed to the similar problem of water treatment (title, Abstract, Figs. 1-3) where reverse osmosis filtration is known (“AMD can be treated by reverse osmosis.”, col. 1, line 37) to remove salt(s) and sulfuric acid from a polluted water source to produce a pure water product (col. 1, lines 22-42).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize reverse osmosis to filter out salts and sulfuric acid from a polluted water source as taught by FORSYTH and incorporate this feature into KERSHAW’s system to treat the water of the vessel for at least the benefit of providing purified water as expressly described by FORSYTH (col. 1, lines 37 and 38) that can be further used and/or recycled for reuse within the system.  
Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over KERSHAW.  
	In reference to Claim 9, KERSHAW further teaches that the controller is further configured to control the admission of the high-temperature, high-pressure liquid received from the reactor into the air pocket and emission of the water from the at least one vessel to the hydroelectric drive system, however KERSHAW does not call out that when a water level reaches a minimum water level in the at least one vessel after the emission of the water to the hydroelectric drive system a pressure in the at least one vessel is below 40 psi.  The PHOSITA would understand that such an exact level of pressure for the minimum water level, like below 40 psi, can be optimized (MPEP 2144.05, II, A) based on the operational requirements of the system and its application of need to produce commercially viable electric power.  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the controller and features associated therewith as taught by KERSHAW and further provide an optimized below 40 psi minimum water level pressure requirement and incorporate this feature into KERSHAW’s system for at least the benefit of efficiently operating a hydroelectric generator and/or producing other useful work as expressly described by KERSHAW (col. 1, lines 14-16).  
	In reference to Claim 22, KERSHAW teaches a second pressure of the vessel as described above that inherently has a relationship with an operating pressure of the reactor, however, KERSHAW does not specifically call out that the second pressure is greater than 85% of an operating pressure of the reactor.  The PHOSITA would understand that such an exact percentage, like 85%, can be optimized (MPEP 2144.05, II, A) based on the operational requirements of the system and its application of need to produce commercially viable electric power.  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the second pressure of the vessel as taught by KERSHAW and optimize its value to be 85% of an operating pressure of the reactor and incorporate this feature into KERSHAW’s system for at least the benefit of efficiently operating a hydroelectric generator and/or producing other useful work as expressly described by KERSHAW (col. 1, lines 14-16).  

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US20210276898 and US20210278080 are related cases to the instant application by the same inventors that cover different features associated with the SCWOR reactor.  

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Friday September 9, 2022	
	
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746